


--------------------------------------------------------------------------------



melintapetermilligano_image1.gif [melintapetermilligano_image1.gif]
August 31, 2018


Peter Milligan

13 Crest Drive
Randolph, NJ 07869
Via Email Delivery


Dear Peter,
We are pleased to offer you employment at Melinta Therapeutics, Inc. ("Melinta"
or the “Company”). Your anticipated start date will be on or about September 17,
2018 (the “Commencement Date”). We are enthusiastic about the prospect of your
joining the team, and are confident of a mutually beneficial relationship.
Position
Your position will be Chief Financial Officer, reporting to the President and
Chief Executive Officer, currently Dan Weschler.  In addition, you agree to
serve as an officer and/or director of any subsidiaries of Melinta at the
Company’s request, in each case without additional compensation. During the
course of your employment with Melinta, your position and duties are, of course,
subject to change. Your primary work location shall be at the Company’s
Morristown, New Jersey office; however, business travel may be necessary from
time to time, including to the Company’s other business locations.
As a Melinta employee, we expect that you will perform any and all duties and
responsibilities normally associated with your position in a satisfactory manner
and to the best of your abilities at all times. In addition, you agree to
observe and comply with all the rules, regulations, policies and procedures
established by Melinta. Your performance will be reviewed formally at the end of
the calendar year, and on a periodic basis thereafter as long as you remain
employed by Melinta.
Compensation
Base Salary and Bonus: Your initial annual base pay shall be $450,000, payable
semi-monthly. Based upon your yearly performance and the overall performance of
the Company, you are eligible for an annual bonus with a target of 40% of your
base salary. Any bonus to be paid will be determined by the Compensation
Committee of the Board of Directors of Melinta (the "Committee") or its
designee; provided, however, that any annual bonus payable shall be pro-rated to
reflect the portion of time you are employed hereunder during the calendar year
in which you were hired. Any annual bonus earned in respect of any year will be
paid no later than 90 days following the end of such year. You must be employed
by Melinta on the date any bonus is paid in order to receive it. Melinta will
review your compensation periodically.
Initial Stock Option Grant: Following the commencement of your employment with
Melinta and subject to approval by the Board of Directors (the “Board”) and/or
the Committee (or a delegate thereof), you will be eligible to receive an
initial equity grant of 370,000 options to purchase Melinta’s common stock
(“Initial Stock Option Grant”), at an exercise price not less than the fair
market value of the common stock on the grant date. Twenty-five percent (25%) of
the Initial Stock Option Grant will vest and become exercisable on the first
anniversary of the Commencement Date and the remainder will vest and become
exercisable in substantially equal monthly installments during the three (3)
year period commencing on the first anniversary of the Commencement Date,
subject to your continued employment with Melinta through each applicable
vesting date. The Initial Stock Option Grant will be granted under a
non-stockholder approved arrangement outside of any Melinta equity plan pursuant
to the Nasdaq’s “inducement exception.” By signing this letter, you agree that
this Initial Stock Option Grant is an inducement material to your decision to
accept employment with Melinta.
Additional Equity: The Company intends to grant additional stock options or
other equity grants to you from time to time, including in conjunction with the
Company’s year-end review process. Such grants shall be at the sole discretion
of the Board and/or Committee depending upon certain events, including, for
example, the successful attainment of annual corporate goals, individual
performance and other criteria the Company may define, and will consider the
portion of time you were employed.
The award agreement governing your Initial Stock Option Grant and any additional
stock option or other equity award granted to you from time to time, shall
provide that, if such stock option or other equity award is assumed or
substituted in connection a “Change in Control” (as defined in the Company’s
2018 Stock Incentive Plan), and within twelve months following such Change in
Control you experience a termination of employment by the Company without
“Cause” or by you for “Good Reason” (each, as defined in that certain severance
agreement, by and between you and the Company, to be entered into in connection
with your commencement of employment with the Company (the “Severance
Agreement”)), all of your then outstanding equity awards subject solely to
service-based vesting will become fully vested, in each case, subject to your
execution of a release of claims in accordance with the terms of your Severance
Agreement.
Benefits
Melinta currently offers various benefits, including group medical and dental
insurance, time off, a 401(k) plan, short-term disability, long-term disability,
and other benefits. These benefits may be modified or changed from time to time
at the discretion of Melinta. The present benefit structure and other important
information about the benefits for which you may be eligible is described in
other documents, which you will receive upon the commencement of your
employment. Where a particular benefit is subject to a formal plan (i.e.,
medical insurance or life insurance), eligibility to participate in and receive
any particular benefit is governed solely by the applicable plan document.
Should you have any questions regarding benefits, please see Human Resources for
a copy of the applicable plan document. In addition, you are entitled to no less
than four (4) weeks of paid-time-off accrued over the course of one (1) calendar
year.
Nature of Relationship
As a Melinta employee, you will be expected to devote all of your working time
to the performance of your duties at Melinta throughout your employment with
Melinta. Notwithstanding the foregoing, this shall not preclude you from
serving, with the prior written consent of the Board, as a member of the boards
of directors or advisory boards (or their equivalents in the case of a
non-corporate entity) of non-competing businesses and charitable organizations
that do not materially interfere, individually or in the aggregate, with the
performance of your duties and responsibilities to Melinta.
While this letter reflects our commitment to employ you and we look forward to a
mutually rewarding relationship, this letter does not constitute a contract
(express or implied) for a specific length of employment, and either party may
choose to terminate the employment relationship upon written notice to the other
at any time and for any reason. You agree to give your supervisor at least two
(2) weeks' advance written notice if you decide to terminate your employment;
provided that Melinta may, in its sole and absolute discretion, by written
notice accelerate such date of termination without changing the characterization
of such termination.
Taxes
Melinta may withhold from any payments made to you all applicable taxes,
including but not limited to income, employment, and social insurance taxes, as
shall be required by law and all other applicable withholdings and deductions.
Noncompetition, Nondisclosure and Developments Agreement
As a condition of your employment and continued employment with Melinta, you are
required to sign and comply with the terms and conditions of the enclosed
Employee Noncompetition, Nondisclosure and Developments Agreement. Also, just as
Melinta regards the protection of its trade secrets, and other confidential
information as a matter of great importance, we also respect that you may have
an obligation to your present and/or prior employers to safeguard the
confidential information of those companies, and we expect you to honor them as
well. To that end, you should not take any documents or other confidential
information from your former employer if and when you depart. Further, we want
to make it perfectly clear you should not bring with you to Melinta, or use in
the performance of your responsibilities for Melinta any proprietary business or
technical information, materials or documents of a former employer. Finally, you
must provide Melinta with a copy of any agreements with a former employer or
other party that could restrict your professional activities in any way on
behalf of Melinta. By signing this letter, you represent and warrant to Melinta
that you are under no contractual commitments inconsistent with your obligations
to Melinta hereunder and that your acceptance of this offer of employment and
your performance of the contemplated services hereunder does not and will not
conflict with or result in any breach or default under any agreement, contract
or arrangement to which you are a party to or violate any other legal
restriction.
Background Check; I-9 Information
This offer is contingent on successfully completing a verification of
employment, criminal background check and drug screening.
This offer is contingent on the acceptable results of a background check. On
your Commencement Date, you must complete an I-9 Form including presenting any
of the accepted forms of identification specified on the I-9 Form. Your
employment with Melinta is conditioned on your eligibility to work in the United
States.
This letter and the enclosed Employee Noncompetition, Nondisclosure and
Developments Agreement constitute our entire offer regarding the terms and
conditions of your employment by Melinta. These supersede any prior agreements,
or other promises or statements (whether oral or written) regarding the offered
terms of employment. The terms of your employment shall be governed by and
construed under the laws of the State of Delaware, without giving effect to
conflict of laws principles.
Agreement to Arbitrate
Any controversy or claim arising out of or relating to your employment with the
Company, including the terms of this offer letter and the Employee
Noncompetition, Nondisclosure and Developments Agreement, or the enforcement or
breach thereof, as well as any claim regarding employment discrimination,
harassment or retaliation, shall be submitted to arbitration administered by the
American Arbitration Association ("AAA") in accordance with its employment
arbitration rules including the emergency interim relief procedures of the AAA.
Judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof. The place of arbitration shall be Wilmington,
Delaware. The arbitrator(s) may grant injunctions or other relief in such
dispute or controversy. The decision of the arbitrator(s) shall be final,
conclusive and binding on the parties to the arbitration. Except as specifically
set forth herein, you and the Company shall each bear their own attorneys' fees
incurred in connection with the arbitration, and the arbitrator(s) will not have
authority to be entitled to award attorneys' fees unless a statute or contract
at issue in the dispute authorizes the award of attorneys' fees to the
prevailing party, in which case the arbitrator(s) shall have the authority to
make an award of attorneys' fees as required or permitted by applicable law. If
there is a dispute as to whether the Company or you is the prevailing party in
the arbitration, the arbitrator(s) will decide this issue. Liability for the
fees and expenses of all the arbitrators with respect to the arbitration shall
be evenly divided between the parties to the arbitration. The determination
rendered by the arbitrator(s) shall (i) specify the finding of facts upon which
it is based and the reasons therefor, and (ii) be conclusive and binding upon
the parties. Notwithstanding the provisions of this paragraph, the Company shall
not be compelled to arbitrate claims arising under the Employee Noncompetition,
Nondisclosure and Developments Agreement and may institute judicial proceedings
to enforce that agreement pursuant to section 16 of the Employee Noncompetition,
Nondisclosure and Developments Agreement.
By accepting the offer of employment from the Company, you agree to submit any
and all claims you may have against the Company on an individual basis. This
means that no claim (including any claim related to terms or conditions of your
employment with or compensation paid by the Company, or any change in or
termination of your employment) may be litigated or arbitrated on a class or
collective basis. You also hereby waive any right to submit, initiate, or
participate in a representative capacity or as a plaintiff, claimant, or member
in a class action, collective action, or other representative or joint action
against the Company, regardless of whether the action is filed in arbitration or
in a judicial or administrative forum. Furthermore, if a court orders that a
class, collective, or other representative or joint action should proceed, in no
event will such action proceed in an arbitration forum. Claims may not be joined
or consolidated in arbitration with disputes brought by any other individual(s),
unless agreed to in writing by all parties.
You may accept this offer of employment and the terms and conditions hereof by
signing below. Your signature on the copy of this letter and your submission of
the signed copy to me will evidence your agreement with the terms and conditions
set forth in this letter. Please email an executed copy of the offer letter to
HR@Melinta.com. This offer will expire one (1) week from the date on the letter
unless accepted by you in writing prior to such date.
We genuinely hope that you decide to join the Melinta team and look forward to
your arrival.
Sincerely,
melintapetermilligano_image2.gif [melintapetermilligano_image2.gif]
Juliet Agranoff

Senior Vice President, Human Resources
Melinta Therapeutics, Inc.
/s/ Peter J. Milligan

                                                                
Signature


 09/03/18                                                              
Date








EMPLOYEE NONCOMPETITION,
NONDISCLOSURE AND DEVELOPMENTS AGREEMENT
         This Employee Noncompetition, Nondisclosure and Developments Agreement
(the “Agreement”) is entered into as of employee's official start date (the
“Effective Date”) by and between Peter Milligan and Melinta Therapeutics, Inc.,
its parents, affiliates and subsidiaries (the “Company”).
         NOW THEREFORE, in consideration of my employment by the Company and of
the covenants herein, my employment with the Company, and for other good and
valuable consideration, I hereby covenant and agree as follows:
 1.  Best Efforts.
          During the period of my employment by the Company, I shall devote my
full time and best efforts to the business of the Company, and I shall neither
pursue any business opportunity outside the Company nor take any position with
any organization other than the Company without the written approval of the
Chief Executive Officer or his/her designee.
2.    Noncompetition.
          During the period of my employment by the Company, I shall not,
directly or indirectly, alone or as a consultant, partner, officer, director,
employee, joint venturer, lender or stockholder of any entity, engage in any
business or activity that is in competition with the products or services being
created, developed, manufactured, marketed, distributed or sold by the Company
in (a) the United States or (b) worldwide. For the one year period following the
termination of my employment, regardless of the reasons for my termination, I
will refrain from management of or participation in programs at or on behalf of
any entity in areas related to antimicrobials or in areas related to specific
chemical approaches or series the Company is engaged in during my employment or
in which the Company is planning to engage or has in the past engaged. In the
case of areas of business unrelated to antimicrobials, for the one year period
following the termination of my employment, regardless of the reasons for my
termination, I will refrain from management of or participating in any such
non-antimicrobial programs which are under prosecution at the Company, in which
the Company is planning to engage or has in the past engaged in.
3.    Nonsolicitation of Customers.
          During the period of my employment by the Company and for the one year
period following the termination of my employment, regardless of the reasons for
my termination, I shall not, directly or indirectly, alone or as a consultant,
partner, officer, director, employee, joint venturer, lender or stockholder of
any entity, solicit or do business with any customer of the Company or any
potential customer of the Company (i) with whom I have had contact or (ii) about
whom I obtained information, or became familiar with through Confidential
Information (as defined in Paragraph 5), during the course of my employment with
the Company.
4.   Non-solicitation of Employees.
        (a)      During the period of my employment by the Company and for one
year following the termination of my employment, regardless of the reasons for
the termination, I will not, in any manner, hire or engage, or assist any
company or business organization by which I am employed or which is directly or
indirectly controlled by me to hire or engage, any person who is or was employed
by the Company (or is or was an agent, representative, contractor, project
consultant or consultant of the Company) within the one year period prior to the
date of such hiring.
         (b)      During the period of my employment by the Company and for one
year following the termination of my employment, regardless of the reasons for
the termination, I will not, in any manner, solicit, recruit or induce, or
assist any company or business organization by which I am employed or which is
directly or indirectly controlled by me to solicit, recruit or induce, any
person who is or was employed by the Company (or is or was an agent,
representative, contractor, project consultant or consultant of the Company)
within the one year period prior to the date of such hiring, to leave his or her
employment, relationship or engagement with the Company.
5. Non-disclosure.
          I shall not at any time, whether during or after the termination of my
employment, reveal to any person or entity any Confidential Information except
to employees of the Company who need to know such Confidential Information for
the purposes of their employment, or as otherwise authorized by the Company in
writing.  The term “Confidential Information” shall include any information
concerning the organization, business or finances of the Company or of any third
party which the Company is under an obligation to keep confidential that is
maintained by the Company as confidential.  Such Confidential Information shall
include, but is not limited to, trade secrets or confidential information
respecting inventions, products, designs, methods, know-how, techniques,
systems, processes, specifications, blueprints, engineering data, software
programs, works of authorship, customer lists, customer information, financial
information, pricing information, personnel information, business plans,
projects, plans and proposals.  I shall keep confidential all matters entrusted
to me and shall not use or attempt to use any Confidential Information except as
may be required in the ordinary course of performing my duties as an employee of
the Company, nor shall I use any Confidential Information in any manner which
may injure or cause loss or may be calculated to injure or cause loss to the
Company, whether directly or indirectly.
6.  Assignment of Developments. 
        (a)      If at any time or times during my employment, I shall (either
alone or with others) make, conceive, create, discover, invent or reduce to
practice any Development that (i) relates to the business of the Company or any
customer of or supplier to the Company or any of the products or services being
developed, manufactured or sold by the Company or which may be used in relation
therewith; or (ii) results from tasks assigned to me by the Company; or
(iii) results from the use of premises or personal property (whether tangible or
intangible) owned, leased or contracted for by the Company, then all such
Developments and the benefits thereof are and shall immediately become the sole
and absolute property of the Company and its assigns, as works made for hire or
otherwise.  The term “Development” shall mean any invention, modification,
discovery, design, development, improvement, process, software program, work of
authorship, documentation, formula, data, technique, know-how, trade secret or
intellectual property right whatsoever or any interest therein (whether or not
patentable or registrable under copyright, trademark or similar statutes
(including, but not limited to, the Semiconductor Chip Protection Act) or
subject to analogous protection).  I shall promptly disclose to the Company (or
any persons designated by it) each such Development.  I hereby assign all rights
(including, but not limited to, rights to inventions, patentable subject matter,
copyrights and trademarks) I may have or may acquire in the Developments and all
benefits and/or rights resulting therefrom to the Company and its assigns
without further compensation and shall communicate, without cost or delay, and
without disclosing to others the same, all available information relating
thereto (with all necessary plans and models) to the Company.
      (b)      Excluded Developments.  I represent that the Developments
identified in the Appendix, if any, attached hereto comprise all the
Developments that I have made or conceived prior to my employment by the Company
and that are owned or controlled by me, which Developments are excluded from
this Agreement.  I understand that it is only necessary to list the title of
such Developments and the purpose thereof but not details of the Development
itself.  If no Developments are identified in the Appendix, it will be deemed
that there are no such exclusions.
7. Whistleblower; Defend Trade Secrets Act Disclosure.
        In addition, I understand that nothing in this Agreement shall be
construed to prohibit me from reporting possible violations of law or regulation
to any governmental agency or regulatory body or making other disclosures that
are protected under any law or regulation, or from filing a charge with or
participating in any investigation or proceeding conducted by any governmental
agency or regulatory body.
        I understand that the Defend Trade Secrets Act provides that I may not
be held criminally or civilly liable under any Federal or state trade secret law
for the disclosure of a trade secret that is made in confidence to a Federal,
state, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or that is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. In the event
that I file a lawsuit for retaliation by the Company for reporting a suspected
violation of law, I may disclose the trade secret to my attorney and use the
trade secret information in the court proceeding, if I file any document
containing the trade secret under seal and do not disclose the trade secret,
except pursuant to court order.
8.  Non-Disparagement.
        During the period of my employment by the Company, and at all times
thereafter, I will not make any disparaging or defamatory comments regarding the
Company or its respective current or former directors, officers, employees or
shareholders in any respect or make any comments concerning any aspect of my
relationship with the Company or any conduct or events which precipitated any
termination of my employment from the Company. However, my obligations under
this paragraph 8 shall not apply to disclosures required by applicable law,
regulation, or order of a court or governmental agency.
9. Further Assurances.
        I shall, during my employment and at any time thereafter, at the request
and cost of the Company, promptly sign, execute, make and do all such deeds,
documents, acts and things as the Company and its duly authorized officers may
reasonably require: 
        (a)      to apply for, obtain, register and vest in the name of the
Company alone (unless the Company otherwise directs)  patents, copyrights,
trademarks or other analogous protection in any country throughout the world
relating to a Development and when so obtained or vested to renew and restore
the same; and
        (b)      to defend any judicial, opposition or other proceedings in
respect of such applications and any judicial, opposition or other proceeding,
petition or application for revocation of any such patent, copyright, trademark
or other analogous protection.
        If the Company is unable, after reasonable effort, to secure my
signature on any application for patent, copyright, trademark or other analogous
protection or other documents regarding any legal protection relating to a
Development, whether because of my physical or mental incapacity or for any
other reason whatsoever, I hereby irrevocably designate and appoint the Company
and its duly authorized officers and agents as my agent and attorney-in-fact, to
act for and in my behalf and stead to execute and file any such application or
applications or other documents and to do all other lawfully permitted acts to
further the prosecution and issuance of patent, copyright or trademark
registrations or any other legal protection thereon with the same legal force
and effect as if executed by me.
10.  Employment At Will.
        I understand that this Agreement does not constitute an implied or
written employment contract and that my employment with the Company is on an
“at-will” basis.  Accordingly, I understand that either the Company or I may
terminate my employment at any time, for any or no reason, with or without prior
notice.
11.  Severability.
        I hereby agree that each provision and the subparts of each provision
herein shall be treated as separate and independent clauses, and the
unenforceability of any one clause shall in no way impair the enforceability of
any of the other clauses of this Agreement.  Moreover, if one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear.  I hereby further agree that the language of all parts of this
Agreement shall in all cases be construed as a whole according to its fair
meaning and not strictly for or against either of the parties.
12.  Amendments; Waiver.
        Any amendment to or modification of this Agreement, or any waiver of any
provision hereof, shall be in writing and signed by the Company.  Any waiver by
the Company of a breach of any provision of this Agreement shall not operate or
be construed as a waiver of any subsequent breach of such provision or any other
provision hereof.
13.  Survival.
        This agreement shall be effective as of the date entered below.  My
obligations under this Agreement shall survive the termination of my employment
regardless of the manner of such termination and shall be binding upon my heirs,
executors, administrators and legal representatives. 
14.  Assignment.
        The Company shall have the right to assign this Agreement to its
successors and assigns, and all covenants and agreements hereunder shall inure
to the benefit of and be enforceable by said successors or assigns.  I may not
assign this Agreement.
15.  Representations.
        (a)      I represent that my employment with the Company and my
performance of all of the terms of this Agreement do not and will not breach any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment by the Company.  I have not
entered into, and I shall not enter into, any agreement either written or oral
in conflict herewith.  I agree that in the course of my employment with the
Company, if the Company requests that I undertake activities that will cause me
to use Confidential Information of my prior employer, I will inform the Company
of that fact.
        (b)      I agree that the restrictions set forth in this Agreement are
reasonable and necessary to protect specific business interests of the
Company.  I agree that any breach of this Agreement by me will cause irreparable
damage to the Company and that in the event of such breach the Company shall
have, in addition to any and all remedies of law, the right to an injunction,
specific performance or other equitable relief to prevent the violation of my
obligations hereunder.  The Company may apply for such injunctive relief in any
court of competent jurisdiction without the necessity of posting any bond or
other security.
16.   Governing Law; Forum Selection Clause.
        This Agreement and any claims arising out of this Agreement (or any
other claims arising out of the relationship between the parties) shall be
governed by and construed in accordance with the laws of the State of Delaware
and shall in all respects be interpreted, enforced and governed under the
internal and domestic laws of such state, without giving effect to the
principles of conflicts of laws of such state.  Any claims or legal actions by
one party against the other shall be commenced and maintained in any state or
federal court located in such state, and I hereby submit to the jurisdiction and
venue of any such court.
17. Entire Agreement.
This Agreement sets forth the complete, sole and entire agreement between the
parties on the subject matter herein and supersedes any and all other
agreements, negotiations, discussions, proposals, or understandings, whether
oral or written, previously entered into, discussed or considered by the
parties.


IN WITNESS WHEREOF, the undersigned has executed this Agreement as a sealed
instrument as of the date written below. 
                                      
                                                                   
                                                                    __________________________________
                                                                    Signature
 
                                                                    __________________________________
                                                                    Name  (Please
Print)
                                                                   
                                                                    Address:
__________________________
 
                                                                                   __________________________
 
                                                                    Date:      __________________________
 
 






APPENDIX – TITLE/PURPOSE OF DEVELOPMENTS
 
The following is a complete list of all Developments owned or controlled by me
and the purpose of those Developments:  
 
If There Are No Developments, Check Here                          ________
 
If There Are Developments, Check Here and List Below     ________
 
 
Developments and Purpose:
 
_____________________________________________________________________ 
_____________________________________________________________________ 
_____________________________________________________________________ 
_____________________________________________________________________ 
_____________________________________________________________________ 
_____________________________________________________________________
 





